DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Embodiment 1:  Figure 2;
Embodiment 2:  Figures 3 and 3a;
Embodiment 3:  Figure 4;
Embodiment 4:  Figure 5;
Embodiment 5:  Figure 6;
Embodiment 6:  Figure 7;
Embodiment 7:  Figure 8.

The species are independent or distinct because Embodiment 1 discloses keyboard backlight directed at a key with a micro LED.  The key is biased by a rubber dome and is managed by a scissors assembly.  When the key is pressed, the input is detected by a membrane.  A support is disposed under the membrane and micro LEDs are coupled to the bottom surface of the support plate to illuminate the key. Embodiment 2 discloses key illumination by micro LEDs coupled below the support plate.  The membrane has an opening formed at the locations of the micro LEDs so that the micro LEDs are inserted into the opening.  Embodiment 3 discloses key illumination through a diffuser.  Micro LEDs couple to the lower surface of the support plate with a backlight membrane, and inserted into an opening in the support plate.  Light from the micro LEDs passes through the membrane and an icon in the key.  The light passes through a diffuser in the membrane to diffuse the light to a more even pattern.  Embodiment 4 discloses micro LEDs that are integrated in the membrane at the spacer layer and illuminate upwards through a diffuser towards an icon in the key.  
Embodiment 5 discloses key illumination that reduces hot spots at the perimeter of keys by an opening formed in the membrane with a side surface that overlaps the location of the micro LED.  Embodiment 6 discloses key illumination that reduces hot spots at the perimeter of the keys by coupling a structure to the support plate to extend up and around the micro LED.  Embodiment 7 discloses key illumination that reduces hot spots at the perimeter of keys by a structure with a diffuser that encloses the micro LED with cover.  The structure is coupled to the support plate in an opening formed in the membrane.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Robert Holland to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833